DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 2, 7, 11, 15, and 18 – 20 have been cancelled. Claims 10, 12 – 13, and 17 have been amended. Claims 3 – 6, 8 – 9, 14,  and 16 are as previously presented. Claims 21 – 22 are new. Therefore, claims 3 – 6, 8 – 10, 12 – 14, 16 – 17, and 21 – 22 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 2/22/2022 has been entered. Applicant’s amendment overcomes the previously set-forth objection to claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 22 is a relative term which renders the claim indefinite. The term “greater than or equal to about 10%”, in the limitation “wherein the upper region of the molten metal portion that is maintained in a molten state comprises greater than or equal to about 10% of the molten ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what values would be considered “greater than or equal to about 10%.” For example, would 9%, or 7%, or 5% be considered “greater than or equal to about 10%”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 – 14, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto et al. (US 2012/0160815) in view of Naito et al. (US 2017/0274473) and Alfieri et al. (Reduction of Surface Roughness by Means of Laser Processing over Additive Manufacturing Metal Parts, Materials 2017, 10(1), 30; https://doi.org/10.3390/ma10010030). 
It is noted that claims 3, 12, 14, 21, and 22 depend from claim 13.
Regarding claim 13, Hayashimoto discloses a method of joining together metal workpieces by the practice of laser welding (“Laser lap welding method” [Title]; “steel sheets” [0005]), the method comprising: 
providing a workpiece stack-up that includes two or more metal workpieces that overlap to define a welding zone, the welding zone of the workpiece stack-up having a top surface and a bottom surface and further establishing a faying interface between each pair of adjacent metal workpieces included in the workpiece stack-up, and wherein all of the two or more metal workpieces in the workpiece stack-up are 
directing a laser beam at the top surface of the workpiece stack-up to produce a keyhole within the workpiece stack-up that is surrounded by a molten metal weld pool, the laser beam having a power density (a laser beam is directed at the top surface of a workpiece stack-up (indicated by the downward-pointing arrow for “laser scan La”); see Fig. 3(b) showing a keyhole surrounded by molten metal 21 [0036]; the laser beam has a power density);
advancing a beam spot of the laser beam relative to the top surface of the workpiece stack-up along a primary beam travel pattern to create a molten metal portion that penetrates into the workpiece stack-up from the top surface of the stack-up towards the bottom surface of the stack-up and intersects the at least one faying interface established between the top and bottom surfaces of the workpiece stack-up (see Figs. 3(a) and 3(b); laser scan La corresponds to the primary beam travel pattern; element 21 in Fig. 3(b) is the molten metal portion); 
reducing the power density of the layer beam after creation of the molten metal portion ([0037] discloses that the scanning speed is increased after the creation of the molten metal portion 21 (wherein the scanning speed increase in the embodiment of Fig. 3 is similar to the scanning speed increase in the embodiment of Fig. 1, which is described in detail in [0026]-[0032] and shown in Fig. 1: after creation of molten metal portion, the power level is maintained and the scanning speed is increased from Va (during laser scan La) to Vb (during laser scan Lb), which results in a reduced power density during laser scan Lb: “As the multiple speed ratio Vb/Va is increased, the reducing effect of the laser output (power density) due to the increase in the scanning speed is exhibited” [0032]);
moving the beam spot of the laser beam relative to an upper surface of the molten metal portion along a secondary beam travel pattern to introduce heat into the molten metal portion such that the molten metal portion is prevented from fully solidifying and at least an upper region of the molten metal portion that includes the upper surface is maintained in a molten state (Fig. 4; laser scan Lb corresponds to the secondary beam travel pattern; during laser scan Lb, “a non-molten portion of the steel sheet 1 along the outer peripheral side of the weld bead 21 is melted and flows into the recessed portion of the weld bead 21, which portion is still in a molten state” [0036]); and 

wherein the entire laser weld joint has a top surface adjacent to the top surface of the workpiece stack-up (see Fig. 4(b); the term adjacent is defined as “lying near, close, or contiguous” [dict.org]; Fig. 4(b) shows wherein the top surface of the laser weld joint lies near the top surface of the workpiece stack-up. Additionally, it is noted that while Fig. 4(b) shows only a cross-section of the laser weld joint, and not the “entire” laser weld joint, the invention of Hayashimoto is a laser lap welding method that creates a laser weld joint that necessarily comprises a top surface. This top surface of the entire laser weld joint is necessarily ‘adjacent’ to the top surface of the workpiece stack-up. That is, the top surface of the entire laser weld joint necessarily ‘lies near’ the top surface of the workpiece stack-up, because the entire laser weld joint, and its top surface, are formed from and connected with the workpiece stack-up. 

While Hayashimoto discloses reducing the power density as described above, Hayashimoto does not expressly disclose wherein the power density of the laser beam ranges from 0.7 MW/cm2 to 4.0 MW/cm2 during advancement of the laser beam along the primary beam travel pattern, and wherein the reduced power density is between 0.01 MW/cm2 and 0.5 MW/cm2.
Naito is directed toward a laser keyhole welding method ([Title]; [0079]). Naito discloses that the power density that is effective for achieving laser keyhole welding depends on the material type and the thicknesses of the workpieces to be joined (“The power density of the laser used for forming the laser welded joint of the present invention may be suitably determined by the material and thickness of the metal sheets welded. For example, when overlaying and welding high strength steel sheets with sheet thicknesses of 0.5 to 3.0 mm or so, the power density of the laser is preferably 0.5 MW/cm2 to 500 MW/cm2 in range” [0077]-[0078]). Naito further discloses that both power density and welding speed determine the penetration depth of the molten portion: “If the power density is lower than 0.5 MW/cm2, no keyhole is formed, so to realize penetration welding, it is necessary to remarkably lower the speed of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the power density of the laser beam ranges from 0.7 MW/cm2 to 4.0 MW/cm2 during advancement of the laser beam along the primary beam travel pattern, and wherein the reduced power density is between 0.01 MW/cm2 and 0.5 MW/cm2. The power density utilized during the laser welding operation depends on the material of the workpieces as well as the thickness of the workpieces. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A.

    PNG
    media_image1.png
    446
    462
    media_image1.png
    Greyscale

Fig. 1 of Hayashimoto

    PNG
    media_image2.png
    728
    753
    media_image2.png
    Greyscale

Figs. 3 and 4 of Hayashimoto

While Hayashimoto discloses wherein the entire laser weld joint has a top surface adjacent to the top surface of the workpiece stack-up as described above, Hayashimoto does not expressly disclose wherein the top surface of the laser weld joint is a smooth top surface, and wherein the smooth top surface of the laser weld joint has a surface roughness (Ra) that ranges from 12.5 µm to 0.4 µm. However, it is noted that in Hayashimoto’s invention, the weld joint top surface (see Fig. 3(b)) becomes ‘smoother’ after the laser beam is applied along the secondary beam travel pattern at the reduced power density (see Fig. 4(b)). That is, the resulting weld joint shown in Fig. 4(b) is shown as “flattened” [0036] with respect to the weld joint shown in Fig. 3(b).

Alfieri is directed toward a method for reducing surface roughness by laser processing. Alfieri solves the same problem as the Applicant, which is how to reduce the surface roughness of a metal (Applicant’s specification: paragraph bridging pages 2-3; Alfieri: Abstract and first paragraph of section 1). Alfieri discloses applying a laser beam to a metal object comprising surface peaks and valleys (that is, comprising a relatively rough surface), such that "surface peaks are melted to fill the valley, resulting in a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the top surface of the laser weld joint is a smooth top surface, and wherein the smooth top surface of the laser weld joint has a surface roughness (Ra) that ranges from 12.5 µm to 0.4 µm. Alfieri discloses that the reduction of surface roughness by means of a laser beam results in an improvement in the surface topography [page 9]. In other words, it is desirable for the metal surface to be smooth / have a low value of surface roughness. Alfieri also states that for some applications, “tighter standards could be required” [Abstract], referring to the requirement for a smooth surface / low value of surface roughness for some applications. Additionally, while Alfieri discloses achieving a surface roughness that can be "below 2 um" [page 7], and the claimed range of the surface roughness is 12.5 µm to 0.4 µm, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 12, Hayashimoto discloses wherein the keyhole is produced beneath the beam spot of the laser beam and is translated within the workpiece stack-up during the advancing of the beam spot of the laser beam along the primary beam travel pattern (Fig. 3(b) shows a cross-sectional view of the keyhole that is produced beneath the beam spot of the laser beam during laser scan La, and Fig. 3(a) shows the plan view of the laser scan / travel pattern La).

Regarding claim 14, Hayashimoto discloses wherein the workpiece stack-up includes two or three overlapping metal workpieces (Fig. 3, workpieces 1 and 2).

It is noted that claim 3 depends from claim 14.
Regarding claim 3, Hayashimoto discloses wherein each of the two or three overlapping metal workpieces is a steel workpiece (“steel sheets 1 and 2” [0005]).

Regarding claim 21, Hayashimoto discloses wherein the secondary beam travel pattern is the same as the primary beam travel pattern (Hayashimoto discloses wherein the primary beam travel pattern is a "C" shaped weld path (see Fig. 3a, showing the primary beam travel pattern indicated by La), and wherein the secondary beam travel pattern is a "C" shaped weld path (see Fig. 4a, showing the secondary beam travel pattern indicated by Lb); both La and Lb are shown as "C" shaped, and therefore, the secondary beam travel pattern is the same as the primary beam travel pattern).

Regarding claim 22, Hayashimoto does not expressly disclose wherein the upper region of the molten metal portion that is maintained in a molten state comprises greater than or equal to about 10% of the molten metal portion.
However, Hayashimoto discloses wherein some percentage of the upper region of the molten metal portion is maintained in a molten state (Hayashimoto states, "a non-molten portion of the steel sheet 1 along the outer peripheral side of the weld bead 21 is melted and flows into the recessed portion of the weld bead 21, which portion is still in a molten state” [0036]. That is, Hayashimoto refers to a portion of the weld bead 21 that is still in a molten state when the second beam travel pattern (corresponding to laser scan ‘Lb’) occurs.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the upper region of the molten metal portion that is maintained in a molten state comprises greater than or equal to about 10% of the molten metal portion. The courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A. Please see also the 112(b) rejection of claim 22, above, regarding the scope of the limitation “greater than or equal to about 10%”.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto / Naito / Alfieri in view of Nishio et al. (US 2010/0230390).
Regarding claim 16, Hayashimoto does not expressly disclose wherein reducing the power density of the laser beam comprises defocusing the laser beam to increase a focal distance of the laser 
Nishio is directed toward a laser-welding method for stacked workpieces ([Title]). Nishio discloses wherein a laser beam is focused during a first welding portion, and then defocused during a second welding portion (see Fig. 1, showing a defocused laser beam at the ‘weld ending-edge portion’; see also [0048]; this defocusing of the laser beam results in a reduction of the power density, since a larger irradiation diameter B is applied to the workpiece during the weld ending-edge portion, as compared with irradiation diameter A that is applied to the workpiece during the weld starting-edge portion [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein reducing the power density of the laser beam comprises defocusing the laser beam to increase a focal distance of the laser beam, reducing a power level of the laser beam, or defocusing the laser beam to increase a focal distance of the laser beam and reducing a power level of the laser beam. This is the simple substitution of one known method for reducing the power density applied to a workpiece stack-up (increasing the travel speed of the laser beam, as disclosed by Hayashimoto) for another known method for reducing the power density applied to a workpiece stack-up (defocusing the laser beam, as disclosed by Nishio).

    PNG
    media_image3.png
    338
    463
    media_image3.png
    Greyscale

Fig. 1 of Nishio

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto / Naito / Alfieri in view of Mombo-Caristan (US 5,595,670), Nishio et al. (US 2010/0230390), and Nishio et al. (US 5,451,742), hereinafter Nishio ‘742.
Regarding claim 17, Hayashimoto discloses controlling a travel speed of the laser beam as described in the rejection of claim 13.
Hayashimoto does not expressly disclose wherein the laser beam is a solid-state laser beam, wherein advancing the laser beam along the primary beam travel pattern to create the molten metal portion and then moving the laser beam along the secondary beam travel pattern to introduce heat into the molten metal portion is performed by a remote laser welding apparatus which controls a power level, and focal position of the laser beam, wherein the laser beam is advanced relative to the top surface of the workpiece along the primary beam travel pattern with the travel speed ranging from 1 m/min to 120 m/min while the power level of the laser beam ranges from 2 kW to 10 kW and the focal position of the laser beam is between -20 mm to +20 mm, and wherein the laser beam is moved relative to the upper surface of the molten metal portion along the secondary beam travel pattern with the travel speed ranging from 10 m/min to 120 m/min while the power level of the laser beam ranges from 2 kW to 10 kW and the focal position of the laser beam is between -50 mm and -10 mm or +10 mm and +50 mm.
However, Hayashimoto discloses, “As the multiple speed ratio Vb/Va is increased, the reducing effect of the laser output (power density) due to the increase in the scanning speed is exhibited" [0032]. Therefore, Hayashimoto discloses that changing the travel speed of the laser beam results in a change in the power density applied to the workpieces. This indicates that the travel speed of the laser beam is a recognized result-effective variable.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser beam is advanced relative to the top surface of the workpiece along the primary beam travel pattern with the travel speed ranging from 1 m/min to 120 m/min, and wherein the laser beam is moved relative to the upper surface of the molten metal portion along the secondary beam travel pattern with the travel speed ranging from 10 m/min to 120 m/min. The travel speed utilized during the welding operation affects the power density applied to the workpiece, and one of ordinary skill in the art would utilize a travel speed that allows a desired power 

Mombo-Caristan is directed toward a method of laser welding metal workpieces ([Abstract], Col. 8, lines 16-22]). Mombo-Caristan discloses a solid-state laser beam, and wherein advancing the laser beam is performed by a remote laser welding apparatus (the laser welding operations can be performed using, for example, a YAG laser (Col. 5, line 30), which produces a solid-state laser beam; Fig. 1 shows wherein advancing the laser beam is performed by a remote laser welding apparatus).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser beam is a solid-state laser beam, wherein advancing the laser beam along the primary beam travel pattern to create the molten metal portion and then moving the laser beam along the secondary beam travel pattern to introduce heat into the molten metal portion is performed by a remote laser welding apparatus. This is merely the simple substitution of one known element (a solid-state laser beam and a remote laser welding apparatus, as expressly disclosed in Mombo-Caristan) for another (a laser beam and laser welding apparatus), to achieve the predictable result of joining workpieces by laser welding. 
Mombo-Caristan also discloses "increased power density can be achieved by increasing laser power or decreasing the focused spot size of the laser" [Col. 1, lines 36-38]. Therefore, Mombo-Caristan discloses that changing the focal position of the laser beam, and/or changing the laser power results in a change in the power density applied to the workpiece. This indicates that both the focal position of the laser beam and the power level of the laser beam are recognized result-effective variables.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the power level of the laser beam ranges from 2 kW to 10 kW and the focal position of the laser beam is between -20 mm to +20 mm while the laser beam is advanced along the primary beam travel pattern, and wherein the power level of the laser beam ranges from 2 kW to 10 kW and the focal position of the laser beam is between -50 mm and -10 mm or +10 mm and +50 mm while the laser beam is advanced along the secondary beam travel pattern. 
Nishio discloses controlling a focal position of the laser beam, as described in the rejection of claim 16.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the welding apparatus controls a focal position of the laser beam, because this is the simple substitution of one known method for reducing the power density applied to a workpiece stack-up (increasing the travel speed of the laser beam, as disclosed by Hayashimoto) for another known method for reducing the power density applied to a workpiece stack-up (defocusing the laser beam, as disclosed by Nishio).
Nishio ‘742 is directed toward a method for laser welding overlapping workpieces [Abstract]. Nishio ‘742 discloses controlling a power level of a laser beam (Nishio ‘742 discloses applying a “second laser power output level which is lower than the first laser power output level” [Col. 5, lines 49-66]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the welding apparatus controls a power level of the laser beam, because this is the simple substitution of one known method for reducing the power density applied to a workpiece stack-up (increasing the travel speed of the laser beam, as disclosed by Hayashimoto) for another known method for reducing the power density applied to a workpiece stack-up (reducing the power level, as disclosed by Nishio ‘472).
Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto / Naito / Alfieri in view of Aoki et al. (US 2018/0071866).
Regarding claim 4, Hayashimoto does not expressly disclose wherein each of the two or three overlapping metal workpieces is an aluminum workpiece or a magnesium workpiece.
Aoki is directed toward a method of laser welding overlapping workpieces (Fig. 1, [0009]). Aoki discloses laser welding two overlapping aluminum workpieces (Fig. 1; “A method for producing an aluminum joined body includes a step in which a second aluminum member is superimposed on a first aluminum member to form a lap joint” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of the two or three overlapping metal workpieces is an aluminum workpiece or a magnesium workpiece, as this allows desired materials (for example, aluminum as disclosed by Aoki, instead of steel as disclosed by Hayashimoto) to be joined. 

Regarding claim 5, Hayashimoto does not expressly disclose wherein the laser weld joint is a laser spot weld joint.
Aoki discloses a laser spot weld joint (Fig. 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser weld joint is a laser spot weld joint. This allows the workpieces to be joined at desired locations, and is the simple substitution of one known method of joining workpieces (creating a spot weld joint, as disclosed by Aoki) for another (creating a weld joint with a different shape, as disclosed by Hayashimoto in Fig. 1 (as well as in, for example, Fig. 2)), wherein in either case, workpieces are welded together.

Regarding claim 6, Hayashimoto does not expressly disclose wherein the laser weld joint is a laser seam weld joint.
Aoki discloses a laser seam weld joint (Fig. 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser weld joint is a laser seam weld joint. This allows .

Claim 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashimoto / Naito / Alfieri in view of Mombo-Caristan (US 5,595,670).
Regarding claim 8, Hayashimoto does not expressly disclose wherein the laser beam is a solid-state laser beam, and wherein advancing the laser beam along the primary beam travel pattern to create the molten metal portion and then moving the laser beam along the secondary beam travel pattern to introduce heat into the molten metal portion is performed by a remote laser welding apparatus.
Mombo-Caristan discloses a solid-state laser beam, and wherein advancing the laser beam is performed by a remote laser welding apparatus (the laser welding operations can be performed using, for example, a YAG laser (Col. 5, line 30), which produces a solid-state laser beam; Fig. 1 shows wherein advancing the laser beam is performed by a remote laser welding apparatus).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser beam is a solid-state laser beam, and wherein advancing the laser beam along the primary beam travel pattern to create the molten metal portion and then moving the laser beam along the secondary beam travel pattern to introduce heat into the molten metal portion is performed by a remote laser welding apparatus. This is merely the simple substitution of one known element (a solid-state laser beam and a remote laser welding apparatus, as expressly disclosed in Mombo-Caristan) for another (a laser beam and laser welding apparatus), to achieve the predictable result of joining workpieces by laser welding. 

Regarding claim 9, Hayashimoto does not expressly disclose wherein the laser beam is advanced relative to the top surface of the workpiece along the primary beam travel pattern at a travel speed that ranges from 1 m/min to 120 m/min while a power level of the laser beam ranges from 2 kW to 10 kW and a focal position of the laser beam is between -20 mm to +20 mm.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a travel speed that ranges from 1 m/min to 120 m/min. The travel speed utilized during the welding operation affects the power density applied to the workpiece, and one of ordinary skill in the art would utilize a travel speed that allows a desired power density to be applied to the workpiece. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A.
Mombo-Caristan discloses "increased power density can be achieved by increasing laser power or decreasing the focused spot size of the laser" [Col. 1, lines 36-38]. Therefore, Mombo-Caristan discloses that changing the focal position of the laser beam, and/or changing the laser power results in a change in the power density applied to the workpiece. This indicates that both the focal position of the laser beam and the power level of the laser beam are recognized result-effective variables.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a power level of the laser beam ranges from 2 kW to 10 kW and a focal position of the laser beam is between -20 mm to +20 mm. The power level and focal position affect the power density applied to the workpiece, and one of ordinary skill in the art would utilize a power level and a focal position that allow a desired power density to be applied to the workpiece. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A.

Regarding claim 10, Hayashimoto does not expressly disclose wherein the laser beam is moved relative to the upper surface of the molten metal portion along the secondary beam travel pattern at a 
However, Hayashimoto discloses, “As the multiple speed ratio Vb/Va is increased, the reducing effect of the laser output (power density) due to the increase in the scanning speed is exhibited" [0032]. Therefore, Hayashimoto discloses that changing the travel speed of the laser beam results in a change in the power density applied to the workpieces. This indicates that the travel speed of the laser beam is a recognized result-effective variable.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a travel speed that ranges from 10 m/min to 120 m/min. The travel speed utilized during the welding operation affects the power density applied to the workpiece, and one of ordinary skill in the art would utilize a travel speed that allows a desired power density to be applied to the workpiece. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A.
Mombo-Caristan discloses "increased power density can be achieved by increasing laser power or decreasing the focused spot size of the laser" [Col. 1, lines 36-38]. Therefore, Mombo-Caristan discloses that changing the focal position of the laser beam, and/or changing the laser power results in a change in the power density applied to the workpiece. This indicates that both the focal position of the laser beam and the power level of the laser beam are recognized result-effective variables.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a power level of the laser beam ranges from 2 kW to 10 kW and a focal position of the laser beam is between -50 mm and -10 mm or +10 mm and +50 mm. The power level and focal position affect the power density applied to the workpiece, and one of ordinary skill in the art would utilize a power level and a focal position that allow a desired power density to be applied to the workpiece. The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05-II-A.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
On page 10, Applicant states, ‘the combination of Hayashimoto and Naito fails to teach or suggest a method of joining together metal workpieces by the practice of laser welding that calls for the recited step of “reducing a power density of a laser beam after creation of a molten metal portion to between 0.01 MW/cm2 and 0.5 MW/cm2”’, and alleges that Naito “teaches away from a power density that is lower than 0.5 MW/cm2”. Applicant states, ‘Naito teaches away from a power density that is lower than 0.5 MW/cm2 because it prevents the formation of a keyhole, therefore, “to realize penetration welding, it is necessary to remarkably lower the speed of movement of the laser beam” which is “disadvantageous in actual production.” Naito ¶ [0079].’
However, Applicant’s argument is not persuasive for two reasons. First, Naito does not teach away from utilizing a power density that is lower than 0.5 MW/cm2”. Rather, Naito provides a power density range that can be utilized for welding a workpiece stack-up comprising specific materials with specific thicknesses. That is, Naito expressly states, “The power density of the laser used for forming the laser welded joint of the present invention may be suitably determined by the material and thickness of the metal sheets welded. For example, when overlaying and welding high strength steel sheets with sheet thicknesses of 0.5 to 3.0 mm or so, the power density of the laser is preferably 0.5 MW/cm2 to 500 MW/cm2 in range” [0078]-[0079]. Therefore, the power density to which Naito refers is an example of a power density that can be utilized for high strength steel sheets with certain thicknesses. This disclosure by Naito does not indicate that power densities less than 0.5 MW/cm2 cannot be utilized. Second, Naito’s disclosure of a power density of “preferably 0.5 MW/cm2 to 500 MW/cm2 in range” is disclosed as being utilized to form a keyhole in the workpiece stack-up. However, in Applicant’s invention, the use of a power density of less than 0.5 MW/cm2 (that is, “between 0.01 MW/cm2 and 0.5 MW/cm2”) is not intended for forming the keyhole. Rather, in Applicant’s invention, a higher power density is utilized for forming the keyhole, and then the power density is reduced to “between 0.01 MW/cm2 and 0.5 MW/cm2. It is noted that Hayashimoto discloses forming a keyhole with a relatively high power density, and then reducing the power density, and that Naito has been relied upon as teaching that the power density is a recognized result-effective variable.

However, as stated in the non-final rejection and in the present final rejection, Hayashimoto states, "a non-molten portion of the steel sheet 1 along the outer peripheral side of the weld bead 21 is melted and flows into the recessed portion of the weld bead 21, which portion is still in a molten state” [0036]. That is, Hayashimoto refers to a portion of the weld bead 21 that is still in a molten state when the second beam travel pattern (corresponding to laser scan ‘Lb’) occurs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761